Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

STATUS OF THE APPLICATION
This action is in response to the claims filed 11/24/2020. Claims 2, 6-8, 13, 15, and 16 have been cancelled. Claims 1, 3, 4, 9-12, 14 and 17 are amended as a result of the interview conducted March 16, 2021 and a call March 25, 2021 to discuss final changes. Claims 1, 3-5, 9-12, 14, 17 and 18 are therefore pending and currently under consideration for patentability.

EXAMINER'S AMENDMENT
(Currently amended) A mobile device for emulating a plurality of cards, the mobile device comprising:
a display screen showing a list of a plurality of applications for a user of the mobile device to select one therefrom, each application corresponding to one card in the plurality of cards;
a secure element (SE) including:
an emulator device; 
a memory storing a module, when the module is executed by the secure element, the secure element configured to: 
receive and install key sets of a Supplementary Secured Domain (SSD); 
establish, by the secure element based on the key sets, a secure communication channel with a dedicated server; 
receive and install an application from the dedicated server, each application including corresponding application data sets and a locked or unlocked status; 

determine that the first application has a locked or unlocked status and is activated, 
in response to said determining that the first application has an unlocked status and is activated, load the first application to the emulator device, along with corresponding first application data sets; 
receive, from the plurality of applications,  a user selection of a second application corresponding to a second card; 
determine that the second application has a locked or unlocked status and is activated; 
in response to said determining that the second application has an unlocked status and is activated, replace out of the emulator device, a portion of or in entirety, the first application, wherein said replacing out of the emulator device a portion of the first application further comprises retaining the portion of the corresponding first application data sets to be utilized by the second application; 
load the second application to the emulator device along with corresponding second application data sets; and
increment a counter for each successful application replacement, wherein the mobile device performs functions of the second card when the first application is replaced out of the emulator device and the second application is loaded in the emulator device. 
 
(Cancelled) 

(Currently amended) The mobile device as recited in claim 1, wherein the secure element is enclosed in the mobile device or in a detachable card to the mobile device. 

(Currently amended) The mobile device as recited in claim 3, wherein each of the applications emulating functions of one of the plurality of cards, performs a function related to a monetary transaction, the mobile device is used to emulate each of the cards when a corresponding application is loaded into and executed in the emulator device.

(Previously amended) The mobile device as recited in claim 4, wherein at least one of the cards is a contactless card. 

(Cancelled) 
(Cancelled) 
(Cancelled) 

(Currently amended) The mobile device as recited in claim 1, wherein the secure element is preloaded with default Issuer Security Domain (ISD) information and  updated subject to retrieved corresponding default ISD information from a party originating the secure element.

(Currently amended) The mobile device as recited in claim 1, wherein the mobile device is a smartphone or a portable computer.

(Currently amended) The mobile device as recited in claim 1, wherein each of the applications has been remotely provisioned by a corresponding dedicated server with operations of:
sending a request from the mobile device to the corresponding dedicated server to provision each of the applications installed in the mobile device, wherein the applications are distributed by an application provider;
receiving data for each of the applications being provisioned from the dedicated server, wherein the data includes the SSD to be associated with the each of the applications; and


(Currently amended) A method for a mobile device to emulate a plurality of cards, the method comprising:
displaying a list of a plurality of applications on a display of the mobile device for a user to select one therefrom, each application corresponding to one card in the plurality of cards;
receiving and installing, by a secure element on the mobile device,  key sets of a Supplementary Secured Domain (SSD); 
establishing, by the secure element and based on the key sets, a secure communication channel with a dedicated server; 
receiving and installing, by the secure element, an application from the dedicated sever, each application including corresponding application data sets and a locked or unlocked status, 
receiving, by the mobile device,  a user selection of a first application corresponding to a first card; 
determining, by the secure element, that the first application has a locked or unlocked status and is activated; 
in response to said determining that the first application has an unlocked status and is activated, loading the first application to an emulator device in the secure element, along with corresponding first application data sets; 
receiving, by the mobile device,  from the plurality of applications,  a user selection of a second application corresponding to a second card; 
determining, by the secure element,  that the second application has a locked or unlocked status and is activated; 
in response to said determining that the second application has an unlocked status and is activated, replacing out of the emulator device, by the secure element, a portion of or in entirety, the first application, wherein said replacing out of the emulator device a portion of the first application further comprises retaining, in the 
loading the second application to the emulator device along with corresponding second application data sets; 
incrementing, by the secure element, a counter for each successful application replacement, wherein the mobile device performs functions of the second card when the first application is replaced out of the emulator device and the second application is loaded in the emulator device.
 
(Cancelled):

(Currently amended) The method as recited in claim 13, wherein the secure element is enclosed in the mobile device or in a detachable card to the mobile device. 

(Cancelled) 
(Cancelled) 

(Currently amended) The method as recited in claim 13, wherein the secure element is preloaded with default Issuer Security Domain (ISD) information that is updatable subject to retrieved corresponding default ISD information from a party originating the secure element.

(Previously amended) The method as recited in claim 12, wherein the mobile device is a smartphone or a portable computer.

(Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, 9-12, 14, 17 and 18 are allowed. The closest prior art of record is Behren et al. (US 8646059), and in view of Corda et al. (US9128829). 

Behren describes managing multiple payment card applications on a mobile device, along with the use of multiple secure elements. Corda teaches an emulating device that swaps out tickets. The combination of prior art do not teach the elements of independent claims 1 and 12. The recited emulator device, located in the secure element which includes a tracker for each application replacement, has the ability to retain data from the previous replaced application for use in the current or most recently loaded application. This combination of elements/function/limitations would not have been obvious to one of ordinary skill in the art in light of the available prior art at the time of the invention.  Dependent claims 3-5, 9-11, 14, 17 and 18, are also allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIDORA I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685